Citation Nr: 0731289	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased disability rating for 
residuals of prostate cancer, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision that denied 
service connection for arthritis.  

These matters also come to the Board on appeal from a January 
2004 rating decision that decreased the evaluation for 
residuals of prostate cancer from 100 percent disabling to 20 
percent, effective May 1, 2004.

The veteran timely appealed each of these rating decisions.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that current arthritis 
had its onset in service.

2.  Residuals of prostate cancer are shown to be productive 
of a voiding dysfunction with occasional incontinence and 
awakening to void two times per night; no obstructed voiding, 
and no local recurrence or metastasis of malignant neoplasms 
of the genitourinary system are demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis are 
met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of prostate cancer are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2003, June 2003, and March 2006 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  Notwithstanding the March 2006 letter, the timing 
deficiency was remedied by the fact that the veteran's claims 
were re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the March 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim for an increased disability rating 
on appeal, reports of which are of record.  The veteran has 
not identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.

The veteran has not been afforded an examination for his 
claimed arthritis.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Here, the 
information of record is sufficient to make a decision on the 
claim. In view of the Board's favorable decision in this 
matter, further assistance is unnecessary to aid the veteran 
in substantiating this claim. 

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

There is no evidence of symptoms of arthritis prior to the 
veteran's entering active service in January 1966, and he is 
presumed to have been in sound condition at induction. 

On a "Report of Medical History" completed by the veteran in 
January 1966, the veteran reported painful or "trick" 
shoulder or elbow.  The examiner noted no prescribed 
medications since a physical examination in November 1962, 
and that the veteran denied defects.

Service medical records reflect that the veteran complained 
of migratory arthralgia of two months' duration in June 1966, 
involving mostly his left knee, left hip, and right shoulder; 
and that became worse without periods of sitting, inactivity, 
etc.  There were no associated symptoms, and no serious past 
medical illnesses; examination was negative.  The examiner 
questioned an assessment of early rheumatoid arthritis, and 
prescribed aspirin.

Records show that the veteran had similar complaints of 
migratory arthralgia in October and November 1966, and 
reported that the aspirin did "much good."  He described 
aching pains in the left and right shoulders, and the left 
hip, and problems walking in the jungle.  The examiner's 
impression at that time was arthritis.

On a "Report of Medical History" completed by the veteran in 
November 1967, the veteran reported arthritis or rheumatism, 
in addition to mumps, boils, and car-train-sea or air 
sickness.  The examiner noted that all items existed prior to 
service, and were not aggravated by military service.  The 
Board finds that the examiner's general statement 
encompassing "all items," without more, does not clearly 
and unmistakably show either that the veteran's arthritis 
existed prior to entry into service, or that the arthritis 
was not aggravated in service.  38 C.F.R. § 3.304(b)(2); 
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the 
presumption of soundness is not rebutted.

If a chronic disease is shown in service, and at any time 
after service, the disease will be service-connected.  
38 C.F.R. § 3.303(b).  Arthritis was identified in service on 
multiple occasions, and is listed as a "chronic disease" at 
38 C.F.R. § 3.309(a)..

Non-VA treatment records, dated from April 1999 through 
February 2003, include diagnoses of osteoarthritis.

By extending the benefit of the doubt to the veteran, service 
connection for arthritis is warranted.  38 U.S.C.A. § 5107.




III.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Procedural Safeguards

The RO initially assigned a 100 percent disability rating for 
residuals of prostate cancer, effective February 27, 2003.  
In January 2004, the RO subsequently reduced the disability 
rating for residuals of prostate cancer to 20 percent, 
effective May 1, 2004.

Residuals of prostate cancer are evaluated initially as 
"malignant neoplasms of the genitourinary system" under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under Diagnostic Code 7528, the veteran is to receive a 100 
percent rating following surgery, and thereafter, is to be 
rated on the residuals as voiding dysfunction or renal 
dysfunction.  38 C.F.R. § 4.115b (2006).  

A note under Diagnostic Code 7528 states that a 100 percent 
rating shall continue with a mandatory VA examination six 
months following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (2006).  

Section 3.105(e) pertains to reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e) (2006).  

In this case, the veteran underwent a radical retropubic 
prostatectomy with pelvic node dissection in February 2003, 
and was assigned a 100 percent disability rating following 
the surgery.  The Board notes that the VA examination in 
October 2003 was conducted more than six months following the 
surgery.  The RO had also sent notification of the reasons 
for the proposed reduction to the veteran's last known 
address of record, and afforded the veteran a 60-day period 
to respond to the notice, prior to the reduction taking 
place.  Hence, the reduction from 100 percent to 20 percent, 
effectuated by the rating decision in January 2004, was in 
accordance with the requirements of 38 C.F.R. § 3.105(e).  

As such, the reduction was proper, and the 100 percent 
evaluation assigned on the basis of having had surgery for 
the service-connected prostate cancer may not be restored.  

Rating Criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. Where there has been 
no local reoccurrence or metastasis, residuals of malignant 
neoplasms of the genitourinary system are to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 
4.115a.  

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 
percent rating for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Where the disability requires the wearing of 
absorbent materials which must be changed two-to-four times a 
day, a 40 percent rating is warranted.  A 60 percent rating 
is warranted for disability requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 
10 percent rating for a daytime voiding interval between two 
and three hours, or awakening to void two times per night.  A 
20 percent rating applies for a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A maximum 40 percent rating applies for a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 
30 percent rating applies if the veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating applies if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post-void residuals greater 
than 150 cubic centimeters (cc), markedly diminished peak 
flow rates less than 10 cc per second by uroflowmetry, 
recurrent urinary tract infection secondary to obstruction, 
or stricture disease requiring dilatation every two to three 
months.  A noncompensable rating applies if the disease is 
manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  
38 C.F.R. § 4.115a.  

In this case, there is no evidence of renal dysfunction, and 
the predominant area of a voiding dysfunction appears to be 
that of urine leakage.  

The report of a June 2003 VA examination reflects no signs of 
recurrence of carcinoma of the prostate.

During an October 2003 VA examination, the veteran denied 
lethargy, weakness, anorexia, weight loss, or weight gain.  
He reported no frequency, but had nocturia two times nightly.  
The veteran denied hesitancy, diminution of stream, or 
dysuria.  He reported occasional incontinence, but did not 
have to wear any pad or diaper.  The veteran denied recurrent 
urinary tract infections, bladder stones, and hepatitis.  
Laboratory testing revealed the prostate-specific antigen was 
0.013.

The Board notes that service connection is also in effect for 
erectile dysfunction following the surgical prostatectomy.  
As such, the symptoms attributable to this other service-
connected disability may not be considered in the evaluation 
of the service-connected residuals of prostate cancer.  38 
C.F.R. § 4.14.

Here, voiding dysfunction is not shown to require the 
veteran's wearing of absorbent materials which must be 
changed two-to-four times daily.  The veteran neither has 
reported a daytime voiding interval of less than one hour, 
nor that he awakens to void five or more times per night.  
There is no evidence of any obstructed voiding.  Hence, an 
increased disability rating is not warranted.

There is no showing that the veteran's service-connected 
residuals of prostate cancer have resulted in so exceptional 
or unusual a disability picture as to warrant the assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected residuals of 
prostate cancer have not required any periods of recent 
hospitalization.  In fact, the veteran has retired from 
working.  Accordingly, the Board cannot conclude that his 
service-connected residuals of prostate cancer resulted in 
marked interference with employment, or that consideration of 
an extraschedular evaluation is otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The weight of the evidence is thus against the grant of a 
disability rating in excess of 20 percent for residuals of 
prostate cancer.


ORDER

Service connection for arthritis is granted.

A disability rating in excess of 20 percent for residuals of 
prostate cancer is denied.


REMAND

In June 2003, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  The veteran was 
notified of this decision in July 2003.  There is a copy of a 
notice of disagreement, dated in September 2003, with no 
stamped receipt date, in the claims file.  The veteran also 
submitted a notice of disagreement in March 2004, and 
disputed the denial of service connection for bilateral 
hearing loss.

The RO or AMC has not issued a statement of the case, in 
response to the notice of disagreement.  The Board is 
required to remand the claim for the issuance of such a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO or AMC should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for 
bilateral hearing loss.  The Board will 
further consider this issue only if a 
sufficient substantive appeal is received 
in response to the statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


